        Case: 3:19-cv-00024-RAM-RM Document #: 41 Filed: 07/16/20 Page 1 of 4




                        IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. THOMAS AND ST. JOHN


     UNITED STATES OF AMERICA
                                                           CIVIL NO: 2019-24

     Plaintiff,

                                    VS.                    JURY TRIAL DEMANDED

     ROBERT L KING and MYTSOOKO KING


     Defendants.


                                 OPPOSITION TO GOVERNMENT'S
                                MOTION FOR SUMMARY JUDGMENT

            Defendants, Robert L. King and Mytsooko King (“Defendants”)1, jointly oppose

Plaintiff, United States of America’s (“Government”) motion for summary judgment. This

opposition is made pursuant to Fed. R. Civ. P. 56(d), which provides:

          If a nonmovant shows by affidavit or declaration that, for specified reasons,
          it cannot present facts essential to justify its opposition, the court may:

                  (1) defer considering the motion or deny it;
                  (2) allow time to obtain affidavits or declarations or to take discovery; or
                  (3) issue any other appropriate order.

          “Rule 56(d) serves the valuable purpose of assuring that diligent litigants are

    assured a pre-ruling opportunity for fair discovery.” Snow v. United States, 2014 WL

    4384649, at *17 (M.D. Pa. Sept. 4, 2014) (citing Dennis v. Osram Sylvania, Inc., 549

    F.3d 851, 860 (1st Cir.2008)); Bracy v. Pfizer, Inc., 2018 WL 2025294, at *3 (D.V.I. May

    1, 2018) (“Because summary judgment presupposes the existence of an adequate



1 Because both defendants share the same surname as husband and wife, this
opposition refers to both parties by their given name along with their last name.
    Case: 3:19-cv-00024-RAM-RM Document #: 41 Filed: 07/16/20 Page 2 of 4




record.”). “Where a nonmovant demonstrates that there are inadequate facts with which

to respond to the movant's motion, the court may defer the consideration of the motion

for summary judgment.” Bracy, 2018 WL 2025294, at *3 (citing Fed R. Civ. P. 56(d)(1)).

“[I]t is well established that a court is obliged to give a party opposing summary judgment

an adequate opportunity to obtain discovery.” Doe v. Abington Friends Sch., 480 F.3d

252, 257 (3d Cir. 2007)). “Therefore, challenges to summary judgment pursuant to Rule

56(d) are usually granted ‘as a matter of course.’” Id. (quoting St. Surin v. V.I. Daily

News, Inc., 21 F.3d 1309, 1314 (3d Cir. 1994) (internal quotations omitted)) (emphasis

added).

       It must first be noted that, Robert King, as evinced by the accompanying affidavit,

does not deny that money is due and owed to the Government. Instead, he seeks only

for the Government to account for monies paid either voluntarily or through government

levy. In sum, he seeks adequate information justifying the Government’s figures.

Mytsooko King, on the other hand denies owing any amount of money to the Government

on the basis that she was neither an owner of the business in question nor did she employ

anyone. Her error was that she erroneously signed a return along with her husband.

       What is patent is that, the counsel’s trial schedule, the press of his legal practice,

family illness and death, and the effects of Covid-19, acted in combination to seriously

interfere with the completion of the discovery process, interfered with the ability to retain

and obtain the assistance of an accountant and legal counsel and has impaired the ability

of each defendant to present facts in opposition to the government’s motion. The facts

contained in the affidavits supporting the within response warrant the court to exercise its

discretion to (1) defer considering the motion or deny it, (2) allow time to obtain affidavits
     Case: 3:19-cv-00024-RAM-RM Document #: 41 Filed: 07/16/20 Page 3 of 4




or declarations or to take discovery, or (3) issue any other appropriate order.

         The delay requested will permit each defendant to retain the assistance of persons

and to present facts supporting their individualized defenses to the claims. It will further

permit the parties, both plaintiff and defendants, the opportunity, through the mediation

process, to resolve the very issues before the court that will fully and completely dispose

of this litigation. It is respectfully submitted that the interests of justice will best be served

by an order granting the requested relief to the defendants.



Dated:         July 16, 2020                        /s/Robert L. King, Esq.
                                                    ROBERT L. KING, ESQ.
                                                    KING LAW FIRM, P.C.
                                                    1212 Bjerge Gade
                                                    St. Thomas, Virgin Islands 00802
                                                    340-776-1014
                                                    V.I. Bar No. 188
                                                    Attorney for Defendants


                                                    /S/JUSTIN KING
                                                    Virgin Islands Bar No. 2010
                                                    justin.king@clydeco.us
                                                    Clyde & Co US LLP
                                                    1221 Brickell Avenue, Suite 1600
                                                    Miami, Florida 33131
                                                    T: 305.446.2646
                                                    Attorney for Defendant, Mytsooko King
    Case: 3:19-cv-00024-RAM-RM Document #: 41 Filed: 07/16/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I CERTIFY that on July 16, 2020, I electronically filed the foregoing document with

the Clerk of the District Court using the CM/ECF system, which will send a notification of

such filing (NEF) to the following:

            Emily K. Miller, Esq.                       Joycelyn Hewlett, Esq.
         U.S. Department of Justice                   U.S. Department of Justice
               P.O. Box 227                         Ron DeLugo Federal Building
          Washington, D. C. 20044                    Veterans Drive, St. Thomas
          emily.l.miller@usdoj.gov                   joycelyn.hewlett@usdoj.gov


                                                /s/Robert L. King, Esq.
